Citation Nr: 1147222	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  09-19 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) of the thoracolumbar spine, prior to May 1, 2010 (exclusive of temporary total convalescent ratings in effect from June 29, 2007 to July 31, 2007, September 25, 2007 to October 31, 2007, and April 20, 2009 to April 30, 2010).

2.  Entitlement to a disability rating in excess of 40 percent for DDD of the thoracolumbar spine, from May 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2011, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.  Also in August 2011, the Veteran submitted new evidence pertinent to his claim and a waiver of RO review of that evidence.


FINDINGS OF FACT

1.  From the March 25, 2008 date of claim, but not before, the Veteran's DDD of the thoracolumbar spine has been productive of limitation of flexion to 30 degrees or less, when considering functional impairment due to pain and repetitious motion.

2.  There is no evidence of ankylosis of the thoracolumbar spine or incapacitating episodes of at least six weeks duration during a twelve-month period that require bedrest prescribed by a physician.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for service-connected DDD of the thoracolumbar spine, from March 25, 2008, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).

2.  The criteria for a disability rating in excess of 40 percent for service-connected DDD of the thoracolumbar spine are not met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, notice dated in April 2008 informed the Veteran of what the evidence needed to show to substantiate his claims, what evidence VA would seek to provide, and what evidence the Veteran was responsible for providing.  He was told that in order to substantiate claim for an increased rating, the evidence needed to show that his disability had worsened.  This letter also contained notice with regard to the assignment of effective dates and disability ratings, pursuant to the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran's claims were initially adjudicated in June 2008.

In April 2009, the Veteran was provided notice regarding the applicable rating criteria for his disability at issue.  Thereafter, his claims were readjudicated a number of times, most recently in a March 2011 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  VA treatment records, private treatment records, and Social Security Disability records have been obtained.  Furthermore, the Veteran was afforded VA examinations in May 2008 and February 2010 for the claims decided herein.  Both examinations were conducted by a medical professional, who took history from the Veteran, conducted a thorough examination, and provided conclusions based upon a rationale.  As such, the examinations are adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written and oral statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Veteran filed his claim for increase on March 25, 2008.

The Veteran's disability is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011), for intervertebral disc syndrome (IVDS).  IVDS is to be rated (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent disability rating is warranted for unfavorable ankylosis of the entire spine. 

Note 1 directs that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated, separately, under an appropriate diagnostic code. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months warrants a 20 percent rating, and higher ratings are assigned for longer periods of incapacitation. 

Note 1 states that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which requires consideration of painful motion with any form of arthritis), the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

The Board notes that the Veteran is separately service connection for radiculopathy of the right and left lower extremities, associated with his DDD of the thoracolumbar spine, each rated 10 percent disabled.  These issues are not on appeal before the Board.

A May 2007 VA outpatient record shows that the Veteran had no limitation of motion of his spine.

VA treatment records dated in June 2007 show that the Veteran underwent lumbar discography.  A September 2007 VA outpatient record shows that the Veteran was not improved after this surgery.

In September 2007, the Veteran underwent surgery on his back at a VA hospital.  He was discharged after three days with a diagnosis of post laminectomy syndrome of L4-S1.

Subsequently, in an October 2007 VA record, the Veteran reported that his pre-operative symptoms had resolved.  It was again noted that his back pain improved in December 2007 and March 2008 VA treatment reports.

In May 2008, the Veteran underwent VA examination.  He denied urinary and fecal incontinence.  He reported numbness, paresthesias, leg or foot weakness, and unsteadiness.  He complained of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  Pain was constant and daily.  It radiated to the left leg.  Flare-ups occurred weekly and lasted for hours.  These flare-ups prevented the Veteran from taking short walks, sitting, or sleeping well.  There were no incapacitating episodes of spine disease.  The Veteran used a cane for ambulation and could walk a quarter of a mile.

On examination, the Veteran had an antalgic limp.  There was lumbar flattening but no other abnormal spinal curvatures.  There was no ankylosis.  There was spasm, pain with motion, and tenderness.  There was no atrophy, guarding, or weakness.  Muscle tone was normal, and motor examination revealed that active movement against gravity was maintained for all joints.  Sensory examination of the lower extremities was diminished to vibration, pinprick, and light touch on the left and was otherwise normal.  Reflex examination was normal.  Range of motion was flexion to 50 degrees, extension to 5 degrees, left and right lateral flexion to 10 degrees, and left and right rotation to 10 degrees.  There was objective evidence of pain on active range of motion.  There was evidence of pain following repetitive motion, and the examiner was unable to test additional limitation after repetition because the Veteran had severe pain on the testing attempt.

The Veteran's normal occupation was as an aircraft mechanic and corrections officer.  He was not currently employed and was not retired.  The Veteran stated that he was not employed due to his low back pain and multiple lumbar surgeries.  The diagnosis was severe DDD of the lumbar spine.  It had a moderate effect on his chores, travelling and shopping and no effect on feeding, bathing, dressing, toileting, and grooming.  The Veteran's back disability prevented exercise, sports, and recreation.

A May 2008 VA outpatient record shows that the Veteran's excellent early result from surgery was starting to deteriorate, and he was developing back pain.

In an August 2008 document, the Veteran's VA physician provided information regarding the Veteran's functional capacity.  The Veteran's diagnoses were post-laminectomy syndrome and lumbar degenerative disease.  The symptoms were severe enough to interfere with attention and concentration frequently.  It was likely that the Veteran would need to sit in a recliner or lie down for four hours per day.  He did not need to use a cane or other assistive device for standing or walking.  He would need to take breaks every hour for fifteen minutes.  The Veteran could frequently carry weights of ten pounds or less.  He estimated that the Veteran would be absent from work more than four days per month due to his back.

A March 2009 VA treatment record shows that the Veteran wanted to undergo surgery but had not been cleared yet.

April 2009 VA records show that the Veteran underwent extension of a previous L4-S1 fusion up to L1, with harvest of the left posterior iliac crest bone graft.

In February 2010, the Veteran underwent VA examination.  He reported a history of urinary incontinence; however, the use of absorbent material was not required.  There was no fecal incontinence.  The Veteran reported numbness, foot or leg weakness, and unsteadiness.  He denied paresthesias and falls.  There was a history of fatigue, stiffness, weakness, spasms, and pain.  Pain occurred at all times and the severity was moderate.  The Veteran reported severe weekly flare-ups that lasted for hours.  He had decreased mobility at these times.  He reported that he had incapacitating episodes of spine disease and noted that he was in the hospital for four days in April 2009 for lumbar spine instrumentation.  This was the only incapacitating episode listed.  He used a cane and a brace for ambulation and was able to walk two blocks.  He wore the back brace when pain was severe, which was approximately once or twice per week.

On examination, the Veteran's gait was antalgic.  There was lumbar flattening and no ankylosis.  Examination of the muscle revealed spasm, guarding, and pain with motion.  There was no atrophy, tenderness, or weakness.  Motor examination revealed active movement against full resistance for all joints tested.  Sensory examination revealed decreased or absent sensation to vibration, pain, light touch, and position sense.  Reflex examination was normal with the exception of ankle jerk on the right, which was absent.  Range of motion was flexion to 40 degrees, extension to 15 degrees, left lateral flexion to 15 degrees, left lateral rotation to 15 degrees, right lateral flexion to 5 degrees, and right lateral rotation to 15 degrees.  There was objective evidence of pain on active range of motion.  After repetitive motions, flexion was to 12 degrees, extension was to 10 degrees, left lateral flexion was to 10 degrees, left lateral rotation was to 10 degrees, right lateral flexion was to 5 degrees, and right lateral rotation was to 10 degrees.

The Veteran stated that he was currently not employed and had retired in 2003.  The diagnosis was degenerative joint disease of the thoracolumbar spine with bilateral radiculopathy.  The Veteran had difficulty with carrying, lifting, pain, and decreased mobility.  His disability prevented sports and recreation.  It had a severe effect on chores, a moderate effect on exercise, and a mild effect on travelling and dressing.  The disability had no effect on shopping, feeding, bathing, toileting, and grooming.

A November 2009 VA outpatient record shows that the Veteran reported that he is doing no better.  He still had fairly significant back pain.

A February 2010 VA record shows that the Veteran was doing a little better and was considering more surgery.

A January 2011 private treatment record indicates that the Veteran's lower back pain had progressively returned.  His last injection was in October 2010, and it helped him for about two months.

In August 2011, the Veteran testified before the undersigned.  He had been receiving injections at a private facility.  He experienced pain that radiated down his legs, used a back brace, and walked with a cane.  He used the brace when his back was severely acting up.  He could walk 200 feet without his cane.  His back gave out on him once or twice a week.  With any activity, his back flared-up.  He was confined to a bed during these times, but it was not prescribed by a doctor.  This occurred once or twice a month.  He stated that he stopped working in 2003 due to an injury and having his knees replaced.  He felt that his back condition had worsened since the last time it was rated.

Private treatment records dated from September 2010 to February 2011 show that the Veteran continued to complain of constant, daily back pain.  He underwent several sacroiliac injections to treat the pain.

Based on a review of the record, the Board finds that the 40 percent rating assigned to the Veteran's disability should be effective as of the date of his claim, which is March 25, 2008.  The evidence dated within one year prior to the date of claim does not show that an increase is warranted.  For example, a May 2007 VA outpatient record shows that the Veteran had no limitation of motion of his spine.  However, the Board finds that the May 2008 VA examination report does show the requisite pathology for an increase.  It shows that the Veteran demonstrated flexion to 50 degrees.  However, after repetitions of motion, the examiner was no longer able to test, due to the Veteran's objectively observed pain on motion.  The Board finds that this report suggests that, due to pain after repetitious motion, the Veteran was not able to flex his thoracolumbar spine.  The examiner observed the objective evidence of pain on motion.  As such, the Board finds that, during the May 2008 VA examination, the Veteran demonstrated the functional equivalent of limited motion that met the criteria necessary for a 40 percent rating for his DDD under the criteria for the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  As such, the 40 percent rating is granted, effective March 25, 2008, the date of his claim.  As noted above, none of the evidence dated in the year prior to the date of claim suggests that such limitation is shown.

However, the Board finds that a disability rating in excess of 40 percent is not warranted at any time during the appeal period.  Ankylosis of the spine is not demonstrated in any of the medical or lay evidence.  Both VA examination reports specifically state that there was no ankylosis, and the Veteran has never complained of an inability to move his spine.  As such, a rating in excess of 40 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.

Under the Formula for Rating Intervertebral Disc Syndrome, a rating in excess of 40 percent would be warranted for incapacitating epodes having a total duration of at least six weeks during the past twelve months.  However, the Board finds that the evidence shows that the Veteran did not demonstrate incapacitating episodes of at least six weeks in any twelve-month period during this appeal.  The Veteran denied any incapacitating episodes during his May 2008 VA examination.  Furthermore, the only incapacitating episode that included bedrest prescribed by a physician was dated in April 2009 and lasted for four days.

In addition, on an August 2008 written form, the Veteran's VA physician estimated that he would lose at least four days per month off work due to his back disability, if the Veteran was still working.  However, this does not state or even imply that these were incapacitating episodes requiring bedrest prescribed by a physician.  In addition, these were estimations and not actual episodes.  Therefore, this evidence cannot be used to calculate the incapacitating episodes needed for an increased disability rating.

Finally, the Veteran testified during his August 2011 hearing that he experienced incapacitating episodes approximately two days per month, although they were not prescribed bedrest by a physician.  However, even if they were, this does not constitute six weeks of incapacitating episodes in any given year.  Therefore, the Board finds that a disability rating in excess of 40 percent is not warranted at any time during the appeal period.

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the Veteran's back disability that is not encompassed by the schedular rating assigned.  The functional impairment shown, consisting of pain and reduced motion, is fully encompassed by the schedular rating criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

As such, the Board finds that the evidence is at least in equipoise as to whether the Veteran's DDD of the thoracolumbar spine warrants a 40 percent rating during the entire appeal period.  As to whether a rating in excess of 40 percent is warranted at any time, the Board finds that the evidence preponderates against the claim, and it is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 40 percent disability rating is granted for DDD of the thoracolumbar spine, from March 25, 2008, subject to the laws and regulations governing the payment of VA benefits.

A disability rating in excess of 40 percent for DDD of the thoracolumbar spine is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


